COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Alston and Senior Judge Willis
UNPUBLISHED



              NPM, INC. 25 AND
               MERCHANTS OF VIRGINIA, G.S.I.A.
                                                                                    MEMORANDUM OPINION *
              v.     Record No. 0246-13-4                                               PER CURIAM
                                                                                        JUNE 11, 2013
              JOHN BENJAMIN RODGERS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Joshua M. Wulf; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C.,
                               on brief), for appellants.

                               (Robert J. Strayhorne, on brief), for appellee.


                     NPM, Inc. 25 and Merchants of Virginia, G.S.I.A. (appellants) appeal rulings of the

              Workers’ Compensation Commission regarding claims for compensation relating to the January

              8, 2010 work-related accident of John Benjamin Rodgers (appellee). Appellants claim the

              commission erred: 1) in finding that 25%, rather than 17%, of appellee’s 37% permanent partial

              disability rating for his left lower extremity was attributable to work-related injury; 2) in

              crediting the opinions of appellee’s treating physicians, rather than the physician who evaluated

              appellee at appellants’ request, in apportioning that disability rating; and 3) in finding that injury

              to appellee’s right knee was a compensable consequence of appellee’s work-related accident.

              We have reviewed the record and the commission’s opinion and find that this appeal is without

              merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

              Rodgers v. NPM, Inc., VWC File VA000-0020-9041 (Jan. 10, 2013). We dispense with oral

              argument and summarily affirm because the facts and legal contentions are adequately presented

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                           -2-